Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated December 28, 2021.  Claims 16-35 are pending.

Drawings
The drawings were received on December 28, 2021.  These drawings are accepted.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “integration component”, “computing device” and “communication device” in claim 16, “integration component” and “communication device” in claim 27 and “integration component”, “communication device” and “integration component” claim 31.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-21, 23-25 and 27-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barrett, U.S. Patent 9,031,710 B2 (2015).
As to claim 16, Barrett discloses a method, comprising: 
procuring, at an integration component of a computing device located in a motor vehicle, sensor data from a sensor unit of a plurality of sensor units of a sensor device 
establishing a communication link between a communication device of a plurality of communication devices of the motor vehicle and at least one third-party device, wherein the at least one third-party device is external of the motor vehicle, and wherein the at least one third-party device is a component of a plurality of components of an off-board plane, wherein each component of the plurality of components of the off-board plane is a supplier of source data (Column 2, Line 40 - Column 3, Line 4, Column 4, Lines 11-34); 
receiving, at the integration component, the source data via the established communication link, wherein the integration component is coupled to the communication device (Column 2, Line 40 – Column 3, Line 4); 
generating, at the integration component, state data based on the procured sensor data and the received source data (Column 2, Line 40 – Column 3, Line 4); 
providing the state data for retrieval at a retrieval interface, wherein the retrieval interface is accessible to a plurality of vehicle functions (Column 2, Line 40 – Column 3, Line 4); and 
retrieving at least some state data of the state data at the retrieval interface using a retrieval routine by a vehicle function of the plurality of vehicle functions, wherein the vehicle function is implemented in the computing device (Column 10, Line 54 – Column 11, Line 47), 
wherein the motor vehicle and the sensor device are coupled via the integration component (Column 10, Line 54 – Column 11, Line 47), 

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the information and embodiments, as disclosed by Barrett, to perform the claims, to utilize the computing device in the motor vehicle to perform the functions, rather than the preferred embodiment of using a cloud computing device.
As to claim 17, Barrett discloses the method of claim 16, and further discloses wherein to retrieve the at least some state data by the vehicle function, the vehicle function and the sensor unit is coupled via the integration component or via a direct link between the vehicle function and the sensor unit, and wherein a data rate of retrieval of the at least some state data using the direct link exceeds a data rate of retrieval of the at least some state data via the integration component (Column 11, Line 53 – Column 12, Line 23).
As to claim 18, Barrett discloses the method of claim 16, and further discloses wherein the at least one third-party device is a mobile terminal, an Internet server, or another motor vehicle (Column 4, Lines 35-67).
As to claim 19, Barrett discloses the method of claim 16, and further discloses further comprising: generating command data for controlling at least one actuator device of a plurality of actuator devices; transmitting the command data to the integration component using an actuator-independent calling routine by the vehicle function; transforming the command data into control data, wherein the control data corresponds to the at least one actuator device; and transmitting the control data to the at least one 
As to claim 20, Barrett discloses the method of claim 16, and further discloses wherein generating the state data comprises performing at least one of: a unit conversion of the sensor data, a scaling of the sensor data, or an interconnection of a plurality of sensor signals into an environmental signal (Column 5, Lines 1-28).
As to claim 21, Barrett discloses the method of claim 16, and further discloses  wherein the retrieval routine is independent of the sensor unit, a manufacture of the sensor unit, or a building model of the sensor unit (Column 2, Line 40 – Column 3, Line 4).
As to claim 23, Barrett discloses the method of claim 16, and further discloses wherein the sensor data is procured at the integration component via a data network of the motor vehicle, and wherein the integration component is separate from the sensor device (Column 5, Lines 1-60, Column 7, Lines 9-18). 
As to claim 24, Barrett discloses the method of claim 16, and further discloses further comprising transmitting at least some state data of the state data for retrieval by a vehicle function executed in the at least one third-party device over the established communication link (Column 2, Line 40 – Column 3, Line 4).
As to claim 25, Barrett discloses the method of claim 16, and further discloses further comprising retrofitting another vehicle function based on application data of the another vehicle function at the computing device; and coupling the another vehicle function with the integration component (Column 8, Lines 40-50, Column 10, Line 54 – Column 11, Line 47).
As to claim 27, Barnett discloses a computing device, comprising: at least one processor configured to execute at least one vehicle function of a plurality of vehicle functions of a motor vehicle (Column 4, Lines 11-67); 
an integration component configured to: 
couple the at least one vehicle function with a sensor device (Column 7, Lines 9-18); 
couple the motor vehicle with the sensor device (Column 7, Lines 9-18); 
procure sensor data from at least one sensor unit of a plurality of sensor units of the sensor device using a sensor-specific detection routine (Column 7, Lines 9-18); 
establish a communication link between a communication device of a plurality of communication devices of the motor vehicle and at least one third-party device, wherein the at least one third-party device is external of the motor vehicle, and wherein the at least one third-party device is a component of a plurality of components of an off-board plane, wherein each component of the plurality of components of the off-board plane is a supplier of source data (Column 2, Line 40 - Column 3, Line 4, Column 4, Lines 11-34); 
receive the source data via the established communication link, wherein the integration component is coupled to the communication device (Column 2, Line 40 – Column 3, Line 4); 
generate state data based on the procured sensor data and the received source data (Column 2, Line 40 – Column 3, Line 4); and 
provide the state data for retrieval at a retrieval interface, wherein the retrieval interface is accessible to the plurality of vehicle functions (Column 10, Line 54 – Column 11, Line 47).

As to claim 28, Barrett discloses the computing device of claim 27, and further discloses wherein the integration component is further configured to: 
receive command data from the vehicle function using an actuator-independent calling routine for controlling at least one actuator device of a plurality of actuator devices (Column 16, Lines 20-50, Figure 3);
transform the command data into control data, wherein the control data corresponds to the at least one actuator device (Column 16, Lines 20-50, Figure 3); and 
transmit the control data to the at least one actuator device (Column 16, Lines 20-50, Figure 3), 
wherein the at least one actuator device and the vehicle function is coupled via the integration component (Column 16, Lines 20-50, Figure 3).
As to claim 29, Barrett discloses the computing device of claim 27, and further discloses wherein to generate the state data, the integration component is further configured to perform at least one of: a unit conversion of the sensor data, a scaling of the sensor data, or an interconnection of a plurality of sensor signals into an environmental signal (Column 5, Lines 1-28).
As to claim 30, Barrett discloses the computing device of claim 27, and further discloses wherein the integration component is further configured to transmit at least 
As to claim 31, Barrett discloses a motor vehicle, comprising: 
a sensor device (Column 7, Lines 9-18); 
a plurality of communication devices (Column 2, Line 40 - Column 3, Line 4, Column 4, Lines 11-34); and 
a computing device comprising: 
at least one processor configured to execute at least one vehicle function of a plurality of vehicle functions of the motor vehicle (Column 4, Lines 11-67);  
an integration component configured to: 
couple the at least one vehicle function with the sensor device (Column 7, Lines 9-18);  
couple the motor vehicle with the sensor device (Column 7, Lines 9-18);
procure sensor data from at least one sensor unit of a plurality of sensor units of the sensor device using a sensor-specific detection routine (Column 7, Lines 9-18);
establish a communication link between a communication device of the plurality of communication devices and at least one third-party device, wherein the at least one third-party device is external of the motor vehicle, and wherein the at least one third-
receive the source data via the established communication link, wherein the integration component is coupled to the communication device; generate state data based on the procured sensor data and the received source data (Column 2, Line 40 – Column 3, Line 4); 
provide the state data for retrieval at a retrieval interface, wherein the retrieval interface is accessible to the plurality of vehicle functions (Column 10, Line 54 – Column 11, Line 47).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the information and embodiments, as disclosed by Barrett, to perform the claims, to utilize the computing device in the motor vehicle to perform the functions, rather than the preferred embodiment of using a cloud computing device.
As to claim 32, Barrett discloses the motor vehicle of claim 31, and further discloses further comprising a plurality of actuator devices, wherein the integration component is further configured to: 
receive command data from the vehicle function using an actuator- independent calling routine for controlling at least one actuator device of the plurality of actuator devices (Column 16, Lines 20-50, Figure 3);
transform the command data into control data, wherein the control data corresponds to the at least one actuator device (Column 16, Lines 20-50, Figure 3); and 

wherein the at least one actuator device and the vehicle function are coupled via the integration component (Column 16, Lines 20-50, Figure 3).
As to claim 33, Barrett discloses the motor vehicle of claim 31, and further discloses wherein to generate the state data, the integration component is further configured to perform at least one of: a unit conversion of the sensor data, a scaling of the sensor data, or an interconnection of a plurality of sensor signals into an environmental signal (Column 5, Lines 1-28).
As to claim 34, Barrett discloses the motor vehicle of claim 31, and further discloses wherein the integration component is further configured to transmit at least some state data of the state data for retrieval by a vehicle function executed in the at least one third-party device over the established communication link (Column 2, Line 40 – Column 3, Line 4), 
wherein the at least one third-party device is a mobile terminal, an Internet server, or another motor vehicle (Column 4, Lines 35-67).
As to claim 35, Barrett discloses the motor vehicle of claim 31, and further discloses wherein the communication device is one of: a Global System for Mobile Communication (GSM) module, Universal Mobile Telecommunications Service (UMTS) module, a Long Term Evolution (LTE) module, a Wireless Local Area Network (WLAN) module, a Car2X communication module, and a vehicle-to-vehicle communication module (Column 5, Lines 40-60).

Claims 22 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barrett, U.S. Patent 9,031,710 B2 (2015) in view of Official Notice.
As to claim 22, Barrett discloses the method of claim 16.  
Barnett does not disclose the replacement of vehicle functions and sensor units, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to make the units replaceable, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 16, as disclosed by Barrett, with the use of the vehicle function and sensor units being replaceable independently, as claimed, to allow replacement and updating of the vehicle, due to the system allowing different units.
See MPEP 2144.04 In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
As to claim 26, Barrett discloses the method of claim 16.
Barnett does not disclose a self-protection function, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art to make the sensor units operate some function to generate control data, as claimed.  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the 35 USC 102 rejection was improper because the disclosure of Barrett, U.S. Patent 9,031,710 B2 (2015) discloses a preferred embodiment that works in a different manner than the claimed invention.  This argument is persuasive.  While the disclosure of Barrett includes reference to cloud-based vehicle systems and prior art disclosing where the function is performed at the vehicle, the disclosure works in a different manner in the reference.  The combination of the preferred embodiment with the performance at the vehicle would have been obvious.  The claims are now rejected under 35 USC 103. 
Applicant argued that the use of Official Notice was improper unless the features are found to be well-known in the relevant art.  The use or sensors replaceable independent of each other and including a self-protection function are found to be well-known in the relevant art.  Applicant has not presented any arguments that these are 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666